DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment to the claims filed on 2/4/2020 does not comply with the requirements of 37 CFR 1.121(c) because it fails include the amended language of or take into account the previous preliminary amendment of 8/23/2019. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment 
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The claims are being examined as presented in the preliminary amendment of 2/4/2020. However further improper amendments will cause replies to be found non-responsive.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes an implied phrase (i.e. "This invention related to..."). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 24 is objected to because it appears to be missing a word or words (e.g. "wherein") in line 1. Claim 33 is objected to because it recites "thereat," in line 4. Claim 38 is objected to because it recites "the retainer is be able to rotate..." in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.

Claim 1 recites "...biased to a passage occluded first position ... and that can be moved to a second position..." in lines 6-7. It unclear as to what is "biased" and "that can be moved." Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).

Claim 1 recites "...that can be moved to a second position relative the passage to allow: (i) the ingress of said pin into the captive region by forcing said pin against the retainer to move the retainer against its bias towards said second position..." in lines 7-10. It does not make sense for a retainer to be in a second position which allows it so be moved towards that very same position. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).

Claims 1-38 are indefinite because they set forth limitations involving the retainer and the driver, which are not definitively claimed as part of the coupler. Rather, the coupler is merely set forth as being "able" to be used with the retainer which can be used with the driver (see claim 1, lines 4-15). It is unclear whether the limitations including the retainer and driver are required or are met by structure capable of being used with a retainer and driver as such. Therefore, claims 1-38 are indefinite and rejected under 35 U.S.C. 112(b).

Similarly, claims 42 and 43 are indefinite because they set forth limitations involving the driver and the trigger, which are not definitively claimed as part of the coupler. Rather, the retainer is merely set forth as being "able" to be moved by the driver and trigger. It is unclear whether the limitations including the driver and trigger are 

The limitation "the body" is recited in claims 4, 5 (twice), 6 (twice), 8 (twice), 9 (twice), 17, 19 (twice), 20 (twice), 21 (twice), 22 (twice), 24, 30, 36, 39 (twice), and 41 (four times). There is insufficient proper antecedent basis for this limitation in the claims. "The coupler body" is recited elsewhere throughout the claims, and consistent terminology should be used.

Claim 2 recites the limitation "the bias" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the retainer axis" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 includes a parenthetical phrase. It is unclear if this phrase is definitive language of the claim. Therefore, claim 17 is rejected under 35 U.S.C. 112(b).

Claim 34 recites the limitation "the second retainer" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation in claim 33 follows an “or” statement and is not necessarily required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Vita et al. (US 3,531,140)

With respect to claim 1, Di Vita discloses a coupler for securing an attachment to an earth working machine, comprising a coupler body (including 33) that presents a receptacle (34) comprising a mouth opening via which a pin (29) of an attachment can pass to move through a passage of the receptacle to a capture region of the receptacle, the passage of the receptacle able to be occluded sufficient to prevent the pin from moving out of the captive region by a retainer (including 46) moveably presented from and relative to the coupler body, biased to a passage occluded first position (see Fig. 4) at which the retainer prevents the pin from moving out of the captive region and that can be moved to a second position relative the passage to allow:
the ingress of said pin into the captive region by forcing said pin against the retainer to move the retainer against its bias towards said second position; and
egress of said pin from the captive region, by a driver (including 71) able to be moved relative the coupler body to be (a) coupled with the retainer, to allow the retainer to be moved by the driver to its second position and able to (b) decoupled from the retainer (as seen in Fig. 3), preventing the driver from controlling the retainer position between its first and second positions,
wherein the coupler further comprises a trigger (50) that is moveable relative the coupler body in a manner to be engaged and able to be moved by said pin as the pin moves through the passage in a manner so that the trigger can, when so moved by said pin, cause the driver to decouple from the retainer.

With respect to claim 2, Di Vita discloses the coupler wherein the trigger (50) can cause a coupled retainer and driver to decouple so that the retainer, if not in its first position, is be able to move to its first position under influence of the bias.

With respect to claim 3, Di Vita discloses the coupler wherein the trigger (50) can cause a coupled retainer and driver to move relative each other to decouple (as seen in Fig. 3) so that the retainer is not held from moving to its first position by the driver.

With respect to claim 4, Di Vita discloses the coupler wherein driver (including 71) is mounted relative the body to move in a rotational manner for moving between its coupled and decoupled condition (seen moving rotationally in Figs. 3-5).

With respect to claim 5, Di Vita discloses the coupler wherein trigger (50) is mounted relative the body (at 51) to move in a rotational manner relative the body.

With respect to claim 6, Di Vita discloses the coupler wherein driver (including 71) is mounted to move in a rotational manner relative the body for moving between a coupled and decoupled condition and the trigger (50) is mounted to move in a rotational manner relative the body, each of the driver and trigger about a common rotational axis (both rotate relative to 52; interpreted as best can be understood from the language of claim 6).

With respect to claim 7, Di Vita discloses the coupler wherein the coupler body is able to be secured or is attached to the earth working machine (via 29).

With respect to claim 8, Di Vita discloses the coupler wherein the driver (including 71) is located by the body and can be actuated to move relative to the body to move the retainer to its second position when coupled with said retainer.

With respect to claim 9, Di Vita discloses the coupler wherein the retainer (including 46) is mounted relative to the body and able to move relative the body in rotational manner.

With respect to claim 10, Di Vita discloses the retainer (including 46) being able to move between its first position (see Fig. 4) where it projects from the coupler body at least partially across the receptacle sufficiently to occlude the passage of the pin out of the capture region and its second position (as in Fig. 5) where passage of the pin out of the capture is not occluded by the retainer.

With respect to claim 11, Di Vita discloses the coupler wherein the retainer (including 46) extends across the receptacle more when in its first position than when in its second position.

With respect to claim 12, Di Vita discloses the coupler wherein the retainer (including 46) is prevented from moving away from the second position (via 48, 49; it is noted that 49 appears to be labeled incorrectly in Figs. 3-5 of Di Vita), when in the first position.

With respect to claim 13, Di Vita discloses the coupler wherein the coupler body includes a stop (55) to stop the movement of the retainer past its first position.

With respect to claim 14, Di Vita discloses the coupler wherein the stop (55) comprises a stop surface against which the retainer (including 46, 49, 53) is operatively biased when in its first position.

With respect to claim 15, Di Vita discloses the coupler wherein the retainer is biased by a spring (56).

With respect to claim 16, Di Vita discloses the coupler wherein the retainer axis (such as 47) is substantially parallel the elongate direction of the pin (29), when the pin is retained at said receptacle.

With respect to claim 17, Di Vita discloses the coupler wherein the driver (including 71) and the retainer (including 46) have mutually co-operable coupling surfaces or members acting as a coupling (including 52 and end of 71), operatively engaged together when said drivers is in its coupled condition and operatively disengaged when the driver is in the its decoupled condition.

With respect to claim 18, Di Vita discloses the coupler wherein the coupling comprises a retainer lug (52) of the retainer and a coupling surface of the driver (including 71) able to couple with the retainer lug to couple the retainer and the driver.

With respect to claim 19, Di Vita discloses the coupler wherein the driver (including 71) is mounted directly or indirectly to the body (via 65, 66) in a manner to be able to move rectilinearly relative the body.

With respect to claim 20, Di Vita discloses the coupler wherein the driver (including 71) and trigger (50) are mounted together to the body to be able to move in concert rotationally relative the body.

With respect to claim 21, Di Vita discloses the coupler wherein the driver (including 71) and trigger (50) are mounted together to the body to be able to move in concert rotationally relative the body and the driver is able to move at least one of rotationally and rectilinearly relative to the trigger.

With respect to claim 22, Di Vita discloses the coupler wherein the driver (including 71) and trigger (50) are mounted together to the body to be able to move in concert rotationally relative the body and the driver is able to move rectilinearly relative to the trigger.

With respect to claim 23, Di Vita discloses the coupler wherein the driver (including 71) is coupled to a driver actuator (including 67) to cause the driver to move in a manner able to move the retainer.

With respect to claim 24, Di Vita discloses the driver actuator (including 67) and the trigger (50) being mounted together and to the body, the driver actuator able to cause the driver to move in a rectilinear manner relative the trigger.

With respect to claim 25, Di Vita discloses the driver actuator (including 67), when actuated, being able to cause the driver to move in a direction to, when the driver is coupled to the retainer, move the retainer to or towards its second position. Additionally, the coupler of Di Vita is capable of being used with a driver actuator that is hydraulic.

With respect to claim 26, Di Vita discloses the coupler wherein the driver actuator (including 67), when de-actuated, will allow the driver to move in a direction to, when coupled to the retainer, allow the retainer to move towards its first position.

With respect to claim 27, Di Vita discloses the coupler wherein the bias acting on the retainer (including 46) is sufficiently strong that when the driver actuator is de-actuated, and the driver is coupled to the retainer, the bias is capable of moving the retainer towards its first position.

With respect to claim 28, Di Vita discloses the coupler wherein a bias acts directly or indirectly on said driver (including 71) to urge the driver to move to a position capable of assuming a coupled condition.

With respect to claim 29, Di Vita discloses the coupler wherein said bias is provided by a spring (56) acting on the driver directly or indirectly.

With respect to claim 30, Di Vita discloses the bias urging the driver to rotate relative the body (about 69).

With respect to claim 31, Di Vita discloses the coupler wherein the receptacle (34) is provided by the coupler body.

With respect to claim 32, Di Vita discloses the coupler wherein a second receptacle is provided by the coupler body at a location away from said first mentioned receptacle (see Fig. 2), said second receptacle provided to receive and retain a second pin of the attachment.

With respect to claim 33, Di Vita discloses the coupler wherein said second receptacle is provided (see Fig. 2) and can retain a second pin of the attachment when said first receptacle is retaining said first pin.

With respect to claim 34, the coupler taught by Di Vita is capable of being used with a hydraulic actuator. The examiner takes Official Notice that the use of hydraulic actuators is old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above coupler with well-known hydraulic means in order to facilitate power.

With respect to claim 35, Di Vita discloses the coupler wherein the driver (including 71) rotates for coupling and decoupling with the retainer, and is driven in a translational manner for moving the retainer between its first position and second position when coupled with the retainer (see Figs. 3-5).

With respect to claim 36, Di Vita discloses the coupler wherein the trigger (50) is biased to a rotational position relative the body where the trigger is presented for contact by a pin as it moves into and/or out of the captive region (see Figs. 3, 4).

With respect to claim 37, Di Vita discloses the coupler wherein the rotational bias of the trigger is provided by a spring (56).

With respect to claim 38, Di Vita discloses the coupler wherein when the trigger (50) causes a decoupling (see Fig. 3) between the driver (including 71) and retainer (including 46), the retainer is cable of rotating to its first position under the force of the bias without the driver also rotating with the retainer.

With respect to claim 39, Di Vita discloses a coupler for releasably coupling an attachment that includes a coupling pin (29), to an earth working machine, the coupler comprising,
a coupler body (including 33) secured or able to be secured to the earth working machine,
a receptacle (34) presented by the coupler body adapted to receive said pin
a retainer (including 46) presented by the coupler body in a moveable manner relative to the body to, in a pin retaining position (see Fig. 4) relative the coupler body, retain the pin in the receptacle, the retainer coupleable and de-coupleable with a driver (including 71) that, when coupled to the retainer, can move the retainer from the pin retaining position to a position where the pin can egress the receptacle (see Fig. 5),
a trigger (50) that is able to be contacted by said pin as the pin moves relative to the body to enter and leave the receptacle to cause the retainer and the actuator to decouple (as seen in Fig. 3).

With respect to claim 40, Di Vita discloses an earth working machine that comprises a chassis, an arm supported by the chassis (see Fig. 1), and the coupler as set forth above.

With respect to claim 41, Di Vita discloses a coupler for releasably coupling an attachment that includes a coupling pin (29) to an earth working machine, the coupler comprising,
a coupler body (including 33),
a receptacle (34) presented by the coupler body to receive said pin via a mouth of the receptacle,
a retainer (including 46) located by the body in a manner able to move relative the receptacle between a first position (see Fig. 4) to retain said pin in the receptacle and a second position (see Fig. 5) to allow the release of said pin from the receptacle, the retainer able to move, against a bias urging the retainer towards the first position, to or towards the second position by each of:
the pin (29) when the pin moves via the mouth into the receptacle to allow the pin to move into the receptacle to be retained thereat by said retainer, and
a driver (including 71) located by the body in a manner to be able to move between an actuator coupled and decoupled condition and that can be actuated to move relative to the coupler body to move the actuator it its second position, and
a trigger (50) located by the body and presented relative the receptacle to be contacted by said pin and be moved by said pin relative the body when said pin moves in at least one of (i) a direction to move into the receptacle, and (ii) a direction to move out of the receptacle, to cause a coupled retainer and driver to move to decouple (as seen in Fig. 3) so that the retainer, if not in its first position, is able to move to its first position by the bias.

With respect to claim 42, Di Vita discloses a coupler for securing an attachment, that includes a mounting pin (29), to an earth working machine, the coupler comprises a coupler body (including 33) that presents a receptacle (34) having a capture region to receive the mounting pin and a retainer (including 46) to capture the pin in the capture region when in a retaining position relative to the body (as seen in Fig. 4), the retainer able to be moved relative to the body by a driven driver (including 71) to a position (as seen in Fig. 5) to allow release of the pin from the capture region and a trigger (50) presented from said body in a manner that the pin will strike the trigger when the pin moves into and out of the capture region that then moves to decouple the driver from the retainer (as seen in Fig. 3) and the retainer is then allowed to move back to its retaining position under the influence of a bias acting on the retainer (via 56).

With respect to claim 43, Di Vita discloses a coupler for securing an attachment, that includes a mounting pin (29), to an earth working machine, the coupler comprises a coupler body (including 33) that presents a receptacle (34) having a capture region to receive the mounting pin and a retainer (including 46) to capture the pin in the capture region when in a retaining position relative to the body (as seen in Fig. 4), the retainer able to be moved relative to the body by a driven driver (including 71) to a position (as seen in Fig. 5) to allow release of the pin from the capture region and a trigger (50) presented from said body in a manner that the pin will strike the trigger when the pin moves into and out of the capture region that then moves to decouple the driver from the retainer (as seen in Fig. 3) and the retainer is then not constrained by the driver to move back to its retaining position (as 52 can move freely within the end of 71).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Di Vita in view of Alexander et al. (US 6,478,094)

Di Vita discloses the coupler regarding claims 23 and 33, above. Di Vita does not explicitly disclose the driver actuator or retainer actuating means being a hydraulic actuator. Alexander teaches a similar coupler wherein the retainer (including 4) is driven by a hydraulic actuator (including 3).

Di Vita and Alexander are analogous because they both disclose couplers for securing attachments to earth working machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupler of Di Vita with the hydraulic means as taught by Alexander in order to hydraulically power a manual operation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/1/16/21